Electronically Filed
                                                     Supreme Court
                                                     SCWC-14-0000825
                                                     24-NOV-2015
                                                     10:40 AM



                         SCWC-14-0000825

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     ROLAND I. KEHANO, SR.,
                Petitioner/Petitioner-Appellant,

                               vs.

                       STATE OF HAWAI#I,
                Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-14-0000825; S.P.P. NO. 13-1-0014(2))

           ORDER DISMISSING MOTION FOR RECONSIDERATION
 (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ., and
      Circuit Judge Ayabe in place of Pollack, J., recused)

          It appearing that Petitioner/Petitioner-Appellant

Roland I. Kehano, Sr.’s document entitled “Objection of Order

Rejecting Application for Writ of Certiorari,” filed on November

12, 2015, is a motion for reconsideration of this court’s

rejection of Petitioner’s application for a writ of certiorari on

November 2, 2015,

          IT IS HEREBY ORDERED that the motion is dismissed

pursuant to Hawai#i Rules of Appellate Procedure Rule 40.1(h)

(2014) (“Neither acceptance nor rejection of an application for a
writ of certiorari shall be subject to a motion for

reconsideration in the supreme court.   The rejection of an

application for certiorari shall be final.”).

          DATED: Honolulu, Hawai#i, November 24, 2015

Roland I. Kehano, Sr.         /s/ Mark E. Recktenwald
petitioner pro se
                              /s/ Paula A. Nakayama

                              /s/ Sabrina S. McKenna

                              /s/ Michael D. Wilson

                              /s/ Bert I. Ayabe




                                2